I congratulate Ambassador Insanally on his
election. I have no doubt that he will conduct our work in
a wise and balanced manner, in the same way as his
predecessor, the then Minister for Foreign Affairs of
Bulgaria, Mr. Ganev.
Once again, we welcome the new Member States, the
Czech Republic, the Slovak Republic, The Former Yugoslav
Republic of Macedonia, Monaco, Eritrea and Andorra.
We also reiterate our gratitude to and support for the
Secretary-General, Mr. Boutros-Ghali, who with clear
objectives and diplomatic efficiency has undertaken the new
tasks of the United Nations in an international climate that
is problematic but promising.
Serious conflicts, such as that in the former Yugoslavia
and the sensitive situation in Somalia, still remain, and are
the object of the work and efforts of the United Nations.
There are long-standing regional confrontations and frictions
resulting from certain national, cultural or religious
identities; ignored for long periods, they are now demanding
their rights, and not always in a peaceful manner.
Moreover, there are still sharp economic imbalances
between nations and regions, as well as the serious risk that
the Uruguay Round of the General Agreement on Tariffs and
Trade (GATT) negotiations will fail because some
Governments insist on maintaining anachronistic protectionist
policies that adversely affect the trade opportunities of
countries such as Argentina.
Above and beyond these problems, this is also a time
of hope and optimism; we are heartened by the expansion of
democracy, the globalization of the concept of human rights,
and the economic openness and reform in regions where
state control once prevailed and where today the basis for
freedom and the continual quest for peace is growing.
Perhaps there is no better symbol of this hope and
optimism than the historic agreement between Israel and the
Palestine Liberation Organization.
The Arab-Israeli conflict has until now been one of the
more disturbing issues in contemporary history and one of
the greatest obstacles to peace and stability. The
consequences of this prolonged and painful confrontation
have been felt everywhere; hence all humankind rejoices at
the agreements that have been reached.
Forty-eighth session - 28 September l993 25
These agreements undoubtedly reflect the tenacious and
intelligent diplomacy of the parties, the special contribution
of Governments such as those of the United States, the
Russian Federation and Norway and the support of the
members of the Security Council; but, above all, they attest
to the courage, intelligence and maturity of the peoples and
leaders of Israel and Palestine. Today we wish to pay a
tribute to all of them.
Since its origin, the conflict in the Middle East has
been of particular concern to Argentina, inter alia, because
the Arab and Jewish communities in our country have
always coexisted peacefully. That is why we have always
hoped for peace and respected the need to avoid
confrontation and achieve a just and lasting solution taking
account of the interests of both parties.
The agreements reached can be considered as a
breakthrough in that direction. They open the door to a
global settlement of the Arab-Israeli conflict, and that is why
we rejoice at their attainment and firmly support them. We
call upon all States, particularly those which have interests
or influence in the Middle East, to join resolutely in the
support that the circumstances require.
The Republic of Argentina considers the maintenance
of international peace and security as essential. Hence, my
Government considers that the efficient functioning of the
Security Council must be a priority for the Organization.
Argentina has therefore clearly defined its position on
an eventual restructuring of the Security Council. In our
opinion, that body has recovered the role assigned to it by
the Charter. Any changes in its structure should therefore be
made solely on the basis of consensus, always respecting the
principle of the sovereign equality of States, and taking care
not to endanger its ability to fulfil effectively the
responsibilities assigned to it by the Charter. Hence we
must act with the utmost prudence, and on the basis of the
aforementioned principle, in making changes that would
introduce structural modifications, creating, for example, new
categories of privilege. In any case, it would be counter-
productive to ignore the position of those countries that have
actively demonstrated their firm and continued support for
the Council’s important work.
Mr. Bull (Liberia), Vice-President, took the Chair.
Argentina, for example, resolutely and actively supports
the system of collective security provided for in the Charter
and the decisions of the Security Council. That support has
been repeatedly demonstrated through concrete action in
accordance with Council decisions, and in particular through
our active presence in peace-keeping operations.
At present, Argentina is participating in nine
peace-keeping operations; in the last few months alone, we
have pledged to send three new groups of our armed forces
to Mozambique, Kuwait and Cyprus: a field hospital, a unit
of engineers and an infantry battalion respectively.
Argentina has the firm political determination to support
United Nations peace-keeping operations, within its means.
At the same time, I am obliged to mention some issues that
currently affect the normal development of the operations
and that somehow limit the ability of Member States to
participate to the extent they would desire.
We consider it a priority to do as much as possible in
order to guarantee the safety of the men and women who
participate in peace-keeping operations.
The arrears in the payment by Member States of their
contributions and the subsequent delays in reimbursements
to troop-contributing Governments have created very serious
financial problems for those Governments. For that reason -
and also because of their own domestic budget limitations -
these countries find it ever more difficult to increase their
contributions of troops and equipment. A mechanism should
be established at once to find a solution. In this context, we
welcome the efforts of the office of the Secretary-General,
as well as the initiative with respect to creating stand-by
forces.
The priority goal of peace also imposes on us a firm
commitment to each State in the struggle against the
proliferation of weapons of mass destruction. This
commitment is one of the main focuses of Argentine foreign
policy. Hence, we have brought total transparency to the
Argentine nuclear programme. With that aim in view, we
and Brazil have signed an agreement on full-scope
safeguards with the International Atomic Energy Agency
(IAEA); we have already ratified it. In the same spirit, we
have discontinued the missile project CONDOR II.
In addition, together with Brazil and Chile, we have
promoted amendments to the Treaty of Tlatelolco that would
strengthen that major agreement and make it effective; we
hope that these will soon be approved by the Argentine
Parliament.
At the same time, Argentina has been admitted to the
Missile Technology Control Regime, whose guidelines we
have included in our domestic legislation, and is a member
26 General Assembly - Forty-eighth session
of the so-called Australian Group. We are among the
original signatories of the Convention on Chemical
Weapons, and we participated actively in its drafting; we
will soon start the proceedings for its legislative approval.
We firmly support the negotiation, in the framework of
the Conference on Disarmament, of a treaty to ban all
nuclear tests. The moratorium respected in practice by the
nuclear Powers points to the existence of favourable
conditions for the total ban of such tests.
In the field of armaments, we support the United
Nations Register of conventional weapons, to which we have
recently supplied all the relevant information and data. We
are particularly interested in the functioning of the Register
in our own region; last March, in Buenos Aires, we
organized, jointly with the United Nations, a very successful
regional seminar on this very important subject.
Latin America is now going through a promising stage.
The climate of cooperation and harmony prevailing in the
region contributes to political stability and economic
development. The expansion and consolidation of
democracy and economic and social growth have also been
stimulated as a result of the strong impetus given to the
process of regional integration. As regards the Common
Market of the South (MERCOSUR), Argentina expresses the
firm political will and determination to contribute to its
strengthening. In this context we must acknowledge the
positive role of the Rio Group, which has been consolidated
as an increasingly useful and trustworthy mechanism for
dialogue, cooperation and consultation.
The Group’s information and internal communication
systems have been enhanced, which enables it to take unified
positions on common problems. This has increased its
influence in the United Nations and the Organization of
American States (OAS), where it has played a constructive
and effective role, for example in relation to the crisis in
Haiti.
Indeed, Haiti is a case in which we note the opening of
a path towards democracy - albeit with certain difficulties.
Argentina welcomes the agreement reached under the
auspices of the United Nations and the OAS for the
restoration of democracy in that nation, through the
successful mediation of Mr. Dante Caputo, whose
performance is a source of legitimate pride for my country.
Provided that the Haiti agreements are respected in their
entirely, effective 30 October the Argentine Republic will
contribute, in the framework of relevant Security Council
resolutions, a field hospital to be used in the operation the
United Nations and the OAS will conduct together to support
the consolidation of democracy in that country.
As regards El Salvador, we note with satisfaction the
substantive progress represented by the peace agreements
recently signed. We trust that the elections to be held next
March will mark a decisive stage in efforts to consolidate
democracy.
We also express our support for the re-establishment of
constitutional order in Guatemala and we encourage its
people and Government to continue their efforts to
strengthen democracy and the rule of law.
There has been remarkable progress in the consolidation
of a climate of peace and détente in Latin America as a
whole, thanks to the restoration of democracy and to
economic reforms. There is still one case about which we
are concerned and about which we have repeatedly
expressed our hope for profound change. The best option is
to move forward in the same direction as the rest of the
continent. Delays will only bring about more suffering for
its people and more concern on the part of their Latin
American brothers.
The strengthening of a climate of harmony in Latin
America requires new ideas leading to the development of
a structure of regional security adapted to the present times
and based on cooperation, balance and transparency. We
believe that cooperative security is a realistic and feasible
proposal for Latin America, and we urge the countries of the
region to give it special consideration.
Latin America must enter fully into the new
international context. In accordance with the Secretary-
General’s ideas on the role of regional organizations as
stated in his "Agenda for Peace", it should strengthen the
contribution of the Organization of American States to the
maintenance of international peace and security.
Argentina shares with the rest of the international
community the constant anguish caused by the conflict
unfolding in the former Yugoslavia and supports efforts
aimed at an urgent solution.
We are contributing significantly to the work of the
United Nations Protection Force (UNPROFOR), a force that
has helped save thousands of lives and has worked to
prevent the intensification of conflict in the areas where it is
deployed.
Forty-eighth session - 28 September l993 27
We support the resolutions of the Security Council on
this subject, and strongly condemn the practice of "ethnic
cleansing" and other war crimes. Consequently, we support
the establishment of an international tribunal to try those
allegedly responsible for violating international humanitarian
law. We particularly condemn the inhuman attacks on the
civilian population in Bosnia and Herzegovina and reaffirm
the need to reach an agreement acceptable to all parties
involved, based on the principles of the London Conference.
We are deeply concerned particularly about the serious
consequences that civil and international armed conflicts
have on children. We urge the international community as
a whole to devote the utmost attention to this serious
problem and to initiate with the greatest urgency appropriate
assistance plans to alleviate the suffering of children,
especially in situations like the one in Somalia or the former
Yugoslavia. This question - like those concerning the family -
should be given the greatest attention by organizations such
as the United Nations Children’s Fund (UNICEF).
With respect to Cyprus, I reiterate our support for a
prompt solution to the conflict, and we urge the parties to
accept the plan developed by the Secretary-General’s
mission of good offices.
I also reaffirm our express support for United Nations
resolutions aimed at guaranteeing the territorial integrity of
Kuwait and peace and security in the region. We will
continue to support the recently adopted Security Council
decisions that, in connection with this specific case, demand
respect for the inviolability of the international border - that
have already been defined - and the right of navigational
access.
As regards South Africa, we welcome, together with the
rest of the international community, the recently adopted
legislative measures aimed at guaranteeing free and fair
elections next April and establishing the Transitional
Executive Council. We continue to support the multiparty
negotiating process towards a democratic, united and non-
racial South Africa. This is another of those world events
that are on the point of crystallizing in the next few months,
and whose importance is really much greater than we could
have imagined even just a few months ago.
I must mention once again the question of the Malvinas
islands, just as we did a few weeks ago before the Special
Committee on decolonization. I reaffirm Argentina’s
well-founded and unequivocal sovereign rights over those
territories and over the South Georgia and South Sandwich
islands. The peaceful and negotiated recovery of the islands
is a central and permanent issue in our foreign policy.
The United Nations Special Committee on
decolonization, at its recent session, adopted, for the first
time without a vote, a resolution on this question, in which
the parties are once again urged to start negotiations. We
therefore stand ready to do so.
As I informed the Special Committee, our relations with
the United Kingdom would be excellent but for the conflict
in the South Atlantic, where apart from the central dispute
there are problems in specific areas. However, within this
overall picture, there has also been progress in some of those
areas.
We have made progress in reducing the security
restrictions inherited from the 1982 conflict and we have
reached a provisional understanding on fishing for 1993.
We now have to negotiate a new agreement - which is being
made difficult because of certain recent unilateral British
jurisdictional decisions over the South Georgia and South
Sandwich islands - that must necessarily reflect Argentina’s
legitimate decision now to relate its own catch to the actual
potential of the area.
As regards oil, there is still an impasse, both because of
the rejection of a specific proposal for cooperation put
forward by Argentina and because of the United Kingdom’s
preference for acting unilaterally. We are still convinced
that there is no realistic alternative to cooperation. We are
sure that potential investors will also see it that way, because
their situation would be highly uncertain and unstable in any
other context.
Argentina’s relationship with the islanders is an area in
which there have been important developments in the last
few months.
Since the last session of the General Assembly, there
have been communications between the inhabitants of the
islands and Argentina. I personally have been in touch
several times with some of them. My Government reiterates
its conviction that it is in everybody’s interest to establish
normal relations between the islands and the continent. We
reaffirm that Argentina and the United Kingdom are the only
parties to the dispute, but we underline also our willingness
to conduct a dialogue with the inhabitants of the territory
because they deserve our consideration and respect. We are
also aware of the weight their opinion carries in London.
28 General Assembly - Forty-eighth session
The dialogue with the islanders has wide support in my
country, and is a natural development in the civilized search
for a solution to the conflict. It is important that the
islanders themselves also understand that this is an inevitable
step, because the only realistic alternative is to march
forward together.
The recent World Conference in Vienna ratified the
universal and binding nature of respect for human rights.
Today it is no longer possible to claim, as despotic
governments have in the past, that the treatment States afford
their citizens is exclusively an internal affair.
It is a fact that the principle of absolute sovereignty has
become relative and that the international community, acting
within the framework of the United Nations, has laid the
legal foundations for denouncing violations of human rights
wherever they occur and for implementing specific measures
to ensure that human rights can be exercised to the full. We
therefore support the establishment of the post of High
Commissioner for Human Rights.
Furthermore, in the opinion of the Argentine
Government, there must be universal and complete freedom
of the press, because this is a fundamental guarantee of
respect for other essential human rights. Whatever excesses
there may be in the exercise of press freedom are nothing
compared with the awful drawbacks of policies that restrict
that freedom.
Argentina supports the restructuring of the United
Nations economic and social system in order to increase its
effectiveness and global credibility in that area.
In the field of the environment and development, we
continue to give high priority to the implementation of
Agenda 21 and the Conventions on climatic change and
biodiversity and to the use of the global environment facility
as a financial mechanism for implementing environmental
projects in the those and the related areas of marine
pollution and the ozone layer.
Argentina will participate actively in the International
Conference on Population and Development to be held in
1994. We support the negotiating process now under way
and we agree with the conceptual framework agreed upon
for the programme of action in that field.
We shall also participate actively in the World Summit
for Social Development, and we stress the great importance
of the negotiating process and of what is included in the
Summit’s agenda.
I should like to refer to the deterioration in the
Organization’s financial situation, which is so seriously
affecting its regular activities and is endangering the normal
functioning of peace-keeping operations.
Reality tells us that the only way to solve the problem
is the timely payment in full of the financial obligations of
Member States. Such payment is a fundamental factor in
restoring the financial soundness of the United Nations, but
it is undoubtedly not the only one. We consider that it is
indispensable for immediate steps to be taken to make the
allocation and use of the Organization’s scarce resources
more efficient, thus avoiding administrative disorder and
possible irregularities or substandard management practices.
A proper balance between budgetary control and the
implementation of activities will enable us to achieve the
financial consolidation needed to fulfil the goals set out in
the Charter.
In conclusion, we wish to reiterate our firm conviction
that, despite the serious problems that still obtain, we are
witnessing an encouraging development in the principles that
in their time guided the founding fathers of the United
Nations.
Those ideals of universal peace today seem more within
our grasp and in that context the Argentine Republic, a
democratic and peace-loving nation, is genuinely willing to
contribute to strengthening an international system based on
law and justice, and guaranteed by the United Nations.
